Citation Nr: 1450099	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  08-16 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the reduction in disability rating for service-connected residuals of a right wrist fracture with degenerative joint disease from 30 percent to 10 percent, effective March 1, 2008, was proper. 

2.  Whether the reduction in disability rating for service-connected incomplete paralysis of the ulnar nerve of the right wrist from 40 percent to 0 percent, effective March 1, 2008, was proper.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability prior to June 26, 2012.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1981. This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 26, 2012 is addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  A 30 percent rating was assigned in a rating decision dated in November 2003, for the Veteran's service-connected residuals of a right wrist fracture, with degenerative joint disease, effective July 29, 2003. 

2.  In an August 2007 rating decision, the RO proposed to reduce the 30 percent rating for the service-connected residuals of a right wrist fracture with degenerative joint disease to 10 percent; in an August 2007 letter, the Veteran was informed of the proposed reduction, his option for a personal hearing, and that he would be afforded 60 days in which to submit additional evidence.
 
3.  In a December 2007 rating decision, the 30 percent rating for residuals of a right wrist fracture with degenerative joint disease was reduced to 10 percent, effective March 1, 2008. 

4.  The RO's decision to reduce the evaluation for residuals of a right wrist fracture with degenerative joint disease from 30 percent to 10 percent was supported by the evidence contained in the record at the time of the reduction, and was made in compliance with applicable due process laws and regulations. 

5.  A 40 percent rating was assigned by a rating decision dated in November 2003, for service-connected incomplete paralysis of the ulnar nerve of the right wrist, effective July 29, 2003. 

6.  In an August 2007 rating decision, the RO proposed to reduce the rating for the service-connected incomplete paralysis of the ulnar nerve of the right wrist to 10 percent; in an August 2007 letter, the Veteran was informed of the proposed reduction, his option for a personal hearing, and that he would be afforded 60 days in which to submit additional evidence.

7.  In a November 2008 statement of the case the RO indicated that the service-connected incomplete paralysis of the ulnar nerve of the right wrist was being reduced to a noncompensable (0 percent) rating, effective March 1, 2008; the reduction was executed in a June 2009 rating decision. 

8.  The RO's decision to reduce the evaluation for incomplete paralysis of the ulnar nerve of the right wrist from 40 percent to a noncompensable rating was not made in compliance with applicable due process laws and regulations. 


CONCLUSIONS OF LAW

1.  The RO's decision to reduce the evaluation for service-connected residuals of a right wrist fracture with degenerative joint disease from 30 percent to 10 percent was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Codes 5010-5214, 5215 (2014).

2.  The RO's decision to reduce the evaluation for service-connected incomplete paralysis of the ulnar nerve of the right wrist from 40 percent to a noncompensable rating was not proper. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, 4.124a, Diagnostic Codes 5214-8516 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the regulation governing reduction in disability rating contains its own notice provisions and procedures.  38 C.F.R. § 3.105(e).  In the present case, the notice requirements with respect to the rating reduction are addressed more specifically below.  

The RO has obtained the Veteran's service treatment records, as well as his identified VA, Social Security, and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was afforded multiple VA examinations to determine the current severity of his service-connected right wrist disorders and these examinations are adequate for rating purposes.  38 C.F.R. § 3.159(c)(4).  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

There are specific notice requirements, which are applicable to reductions in ratings.  38 C.F.R. § 3.105(e).  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  Id.  

During the adjudication of a prior claim for an increased rating, a November 2003 rating decision assigned a separate 30 percent rating for residuals of a right wrist fracture with degenerative joint disease, the orthopedic component of his right wrist disability under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5214.  That same rating decision increased the disability rating for the neurologic component of his right wrist disability to 40 percent for incomplete paralysis of the ulnar nerve of the right wrist, under 38 C.F.R. §§ 4.124a, Diagnostic Codes 5214-8516.  These two separate disability ratings were made effective July 29, 2003.  

The disability ratings assigned in the November 2003 rating decision, were assigned based upon findings of an August 2003 VA examination.  The examiner noted that the Veteran's right wrist was "limited in range of motion by pain and weakness, but predominately by pain.  The right wrist is ankylosed in a favorable position."  The examiner also indicated the presence or right wrist pain and ulnar neuropathy.  

A VA examination in March 2007, revealed limitation of range of motion of the right wrist with "mild functional loss due to pain and weakness.  There is no evidence of any ankylosis of the right wrist."  The examiner also indicated that the Veteran's right median and ulnar neuropathy was not the result of the service-connected right wrist fracture, but due to a nonservice-connected right elbow disorder.  

In August 2007 the RO issued a rating decision which proposed to reduce the rating for the service-connected residuals of a right wrist fracture with degenerative joint disease from 30 percent to 10 percent and proposed to reduce the rating for the service-connected incomplete paralysis of the ulnar nerve of the right wrist from 40 percent to 10 percent.  In an August 2007 letter, the Veteran was informed of the proposed reductions, his option for a personal hearing, and that he would be afforded 60 days in which to submit additional evidence.  

In October 2007, the Veteran submitted a written statement and copies of VA treatment records.  The RO then issued a December 2007, which reduced the residuals of a right wrist fracture with degenerative joint disease from a 30 percent rating to 10 percent, and reduced the incomplete paralysis of the ulnar nerve of the right wrist from a 40 percent rating to 10 percent.  The effective date of both reductions was March 1, 2008. 

Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires. Id.  Here, notice was sent in a December 2007 letter accompanying the December 2007 rating decision and the effective date of the reduction was March 1, 2007.  The RO satisfied the requirements by allowing a 60-day period to expire before assigning the reduction effective dates for right wrist fracture with degenerative joint disease. 

The question is thus whether the reduction was proper based on the evidence of record.  Where a disability evaluation has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  Here, the Veteran's 30 percent disability evaluation for residuals of a right wrist fracture with degenerative joint disease was awarded effective July 29, 2003, and was reduced effective March 1, 2007, less than 5 years later.  Accordingly, 38 C.F.R. § 3.344(c) applies.

Under 38 C.F.R. § 3.344(c), a reexamination that shows improvement in a disability warrants a reduction in the disability evaluation.  But VA rating reductions must be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Reduction Of Residuals Of A Right Wrist Fracture With Degenerative Joint Disease

With respect to the orthopedic component of the right wrist disability, residuals of a right wrist fracture with degenerative joint disease, the August 2003 examination is the only medical evidence which indicated that there was ankylosis of the Veteran's right wrist.  The March 2007 VA examination revealed limited motion but no ankylosis. The prior 30 percent disability rating was assigned based upon favorable ankylosis of the Veteran's right (major wrist).  38 C.F.R. § 4.71a, Diagnostic Code 5010-5214.  However, with the exception of the August 2003 examination report, ankylosis of the right wrist has not been shown in the evidence of record; rather there is evidence of limitation of motion which warrants the assignment of only a 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5010-5215.

The RO's decision to reduce the evaluation for residuals of a right wrist fracture with degenerative joint disease from 30 percent to 10 percent was supported by the evidence contained in the record at the time of the reduction, and was made in compliance with applicable due process laws and regulations.  The reduction in disability rating for service-connected residuals of a right wrist fracture with degenerative joint disease from 30 percent to 10 percent, effective March 1, 2008, was proper.  As such, the benefit of the doubt doctrine is inapplicable, and the appeal as to this issue must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Reduction Of Incomplete Paralysis Of The Ulnar Nerve Of The Right Wrist

As shown above, in August 2007 the RO issued a rating decision which proposed to reduce the rating for the incomplete paralysis of the ulnar nerve of the right wrist from 40 percent to 10 percent.  In an August 2007 letter, the Veteran was informed of the proposed reductions, his option for a personal hearing, and that he would be afforded 60 days in which to submit additional evidence.  In October 2007, he a written statement and copies of VA treatment records.  The RO then issued a December 2007 which enacted the reduction from a 40 percent rating to 10 percent effective March 1, 2008.  However, in the November 2008 statement of the case the RO indicated that the service-connected incomplete paralysis of the ulnar nerve of the right wrist was being further reduced beyond a 10 percent rating to a noncompensable rating.  Moreover, this reduction was executed in a June 2009 rating decision, with the noncompensable disability rating being effective March 1, 2008.  The statement of the case indicates that the reduction from 10 percent to a noncompensable rating for the right wrist ulnar neuropathy did not reduce the combined disability rating, which remained at 50 percent, so that notice was not required.  However, the 50 percent combined disability rating was the result of an increased disability rating being awarded for another service-connected disability in the intervening period of time.  Rather, the action of the RO in the statement of the case served to reduce the disability rating for the Veteran's incomplete paralysis of the ulnar nerve of the right wrist from 40 percent to a noncompensable rating effective March 1, 2008, not from 10 percent to a noncompensable rating.  

As the criteria for reduction under the provisions of 38 C.F.R. § 3.105 were not met, the reduction in the disability rating for service-connected incomplete paralysis of the ulnar nerve of the right wrist from 40 percent to a noncompensable rating, effective March 1, 2008, was not proper.  Accordingly the appeal must be granted and the disability rating restored.  



ORDER

The rating reduction for residuals of a right wrist fracture with degenerative joint disease from 30 percent to 10 percent, effective March 1, 2008, was proper, and the appeal is denied.

The rating reduction for incomplete paralysis of the ulnar nerve of the right wrist from 40 percent to a noncompensable evaluation, effective March 1, 2008, was not proper; the appeal is granted and the 40 percent rating for incomplete paralysis of the ulnar nerve of the right wrist is restored.  


REMAND

Service connection was recently granted for dysthymia and a 100 percent disability rating was assigned, effective June 26, 2012.  Accordingly the issue of TDIU has been recharacterized as entitlement to TDIU prior to June 26, 2012.  The restoration of the 40 percent disability rating for incomplete paralysis of the ulnar nerve of the right wrist affects the combined disability rating assigned during the period of time in question and the issue of TDIU prior to June 26, 2012 must be readjudicated in light of the change in ratings.  

Accordingly, the case is remanded for the following action:

The claim for entitlement to TDIU for the period of time prior to June 26, 2012 must be readjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


